FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 12, 2022

                                     No. 04-22-00124-CV

                         IN THE INTEREST OF P.R.D., A CHILD

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA02325
                         Honorable Kimberly Burley, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal was
filed. Id.

         Appellant’s brief was originally due to be filed on April 11, 2022. On April 11, 2022,
appellant filed a motion for extension of time to file the brief. We ORDER that appellant’s brief
must be filed no later than May 2, 2022. Given the time constraints governing the disposition
of this appeal, no further extensions of time will be allowed.



                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court